832 So. 2d 883 (2002)
Donald WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-1987.
District Court of Appeal of Florida, First District.
December 12, 2002.
Appellant, pro se.
Richard E. Doran, Attorney General, James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In his timely motion filed pursuant to Florida Rule of Criminal Procedure 3.850, Donald Wilson alleges that he would not have entered a plea and the outcome of the proceedings would probably have been different if he had not been deprived of the effective assistance of counsel. Specifically, his motion alleges he informed retained counsel that an earlier request for counsel was ignored during police interrogation; that, while in custody and without counsel, a statement was elicited before he was given Miranda warnings; and that the statement was involuntary. The motion alleges that defense counsel failed to file a motion to suppress the statement, failed to depose any witnesses, failed to investigate a viable self-defense theory adequately, and so failed to give advice about the state's case against him that comported with minimum professional standards. Finally, the motion contains allegations that the plea was involuntary for reasons like those alleged in Luma v. State, 736 So. 2d 1280 (Fla. 4th DCA 1999).
*884 Nothing was attached to the order denying the motion that would refute any of these claims. We therefore remand for such attachments, or for an evidentiary hearing on each claim. The order is otherwise affirmed.
AFFIRMED in PART, REVERSED in PART, and REMANDED.
KAHN, BENTON, and LEWIS, JJ., concur.